Citation Nr: 9912492	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer, status 
post excision.

2.  Entitlement to service connection for asbestosis due to 
exposure to asbestos.   

3.  Entitlement to a rating greater than 10 percent for 
psychoneurosis, conversion hysteria.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 1995 and September 
1998, in which the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied the 
veteran's claims of entitlement to a rating greater than 10 
percent for psychoneurosis, conversion hysteria, and 
entitlement to service connection for asbestosis and skin 
cancer.  The veteran subsequently perfected appeals of these 
decisions.  A video conference hearing on these claims was 
held on February 22, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991). 

While the Board notes that there was some confusion as to the 
issues on appeal at the veteran's video conference hearing in 
February 1999, because the veteran was permitted to provide 
testimony as to all the issues currently identified as on 
appeal, an additional hearing is not required.

The veteran's claims of entitlement to service connection for 
asbestosis and entitlement to a rating greater than 10 
percent for his service-connected psychoneurosis, conversion 
hysteria, will be addressed in the remand portion of this 
decision.





FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent evidence of record relating the 
veteran's current treatment for skin cancer and his period of 
active service.

3.  There is no competent evidence that the veteran was 
treated for skin cancer during service.


CONCLUSION OF LAW

Skin cancer was not incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

In the present case, the veteran has asserted that he was 
treated for skin cancer on his nose in the Philippines during 
service in 1943.  Service medical records do not reflect such 
treatment.  However, the veteran was treated for other 
disabilities during this time period of service, and never 
mentioned skin cancer as part of his medical history at that 
time.  The Board finds the absence of treatment in his 
service medical records, and the absence of reference to any 
such treatment during service to be more probative than the 
veteran's current statements made in conjunction with his 
claim for benefits.  Moreover, even assuming he was treated 
for a nose problem in service, his sworn testimony and other 
statements are not competent evidence to establish a 
diagnosis for such treatment in service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Additionally, post-service medical records do not indicate 
treatment for skin cancer until April 1977.  There is no 
medical evidence of skin cancer prior to this time, and the 
veteran has not testified to any post-service treatment prior 
to this time.  While post service treatment records show that 
the veteran was treated for skin cancer in April 1977, August 
1981, April 1997, and May 1997, none of these records connect 
his treatment with his period of active service or any events 
therein.  Accordingly, there is no medical nexus relating his 
post-service treatment to service. 

To the extent the veteran himself is attempting to establish 
this connection, he is not competent to do so.  As noted 
above, medical causation involves questions that are beyond 
the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, absent 
any medical evidence of treatment in service and absent any 
medical evidence relating the veteran's post-service 
treatment to his period of active service, the Board finds 
that the veteran's claim of entitlement to service connection 
for skin cancer should be denied.  


ORDER

Entitlement to service connection for skin cancer is denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to a rating greater than 10 percent for 
psychoneurosis, conversion hysteria, and entitlement to 
service connection for asbestosis due to asbestos exposure.  
With regard to the veteran's claim for a higher rating, at 
his February 1999 hearing before a member of the Board, the 
veteran testified that he had been treated recently at the VA 
medical center in Jackson, Mississippi, for his psychiatric 
disorder.  Because these records may be probative to his 
claim, the Board finds that they should be obtained and 
associated with the claims file.  

Turning to the veteran's claim of entitlement to service 
connection for asbestosis, the Board notes that the RO has 
asserted that all diagnoses of asbestosis of record were 
mentioned solely as part of the veteran's medical history and 
are not valid diagnoses.  However, in reviewing the private 
medical records submitted by the veteran, the Board finds 
that on several occasions asbestosis was diagnosed outside of 
the medical history portion of the treatment records.  
However, no clinical findings supporting the diagnoses are of 
record, and the diagnosis is made in connection with 
diagnoses of chronic obstructive pulmonary disease (COPD).  
Given this evidence, the Board finds that a remand is 
required to determine whether or not the veteran has 
asbestosis or other lung disorders which could be attributed 
to asbestos exposure.  The RO should schedule the veteran for 
a pulmonary examination and have the examiner determine what 
lung conditions he may have, including reference to 
asbestosis, and if any of these lung conditions are 
attributable to asbestos exposure.  

Additionally, the Board finds that the RO should attempt to 
obtain any and all of the veteran's service personnel records 
to confirm his alleged exposure to asbestos in 1943 while 
stationed at Camp "Maxie" in Texas.  The veteran asserts 
that his exposure came while he was tearing down buildings at 
this time.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Jackson, 
Mississippi, from June 1998, the date of 
the last request.

3.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and attempt to obtain the 
veteran's service personnel records or 
other service records which would verify 
his service history and occupational 
specialties in service.

4.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination of his lung condition.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  38 C.F.R. § 3.655 (1998).  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
provide opinions as to whether the 
veteran has asbestosis or any other lung 
condition which can be attributed to 
exposure to asbestos, the approximate 
date of onset of any such disability and 
whether any such disability is 
etiologically related to asbestos 
exposure in service.  All findings, and 
the reasons and bases therefor, should be 
set forth in a clear, logical and legible 
manner on the examination report.  All 
necessary tests and studies should be 
performed and explained in the 
examination report.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

